            Case 1:20-cr-01864-JAP Document 25 Filed 11/13/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                       §
                                                 §
                      Plaintiff,                 §
                                                 §
 v.                                              §                     No. CR 1:20-01864-001 JP
                                                 §
 ROBERT BENJAMIN NELSON,                         §
                                                 §
                      Defendant.                 §


       DEFENDANT’S FIRST UNOPPOSED MOTION TO CONTINUE TRIAL

       COMES NOW, Defendant, Robert Benjamin Nelson, by and through his attorney of record,

Assistant Federal Defender, Devon M. Fooks, and hereby moves this Court to vacate the trial

currently set for December 2, 2020 and reset the matter for the Court’s March 2021 trial calendar. As

grounds for this motion, Mr. Nelson states as follows:

       1.      Mr. Nelson is charged by indictment filed on October 14, 2020 with Count 1: 18

U.S.C. § 1114: Attempted Murder of an Officer of the United States; and Count 2: 18 U.S.C. §

92a(c)(1)(A)(iii): Using and Carrying a Firearm During and in Relation to a Crime of Violence, and

Possessing a Firearm in Furtherance of Such Crime; Discharging Said Firearm. [Doc. 15]

       2.      The Honorable Laura Fashing arraigned Mr. Nelson on October 21, 2020.

       3.      Counsel for the government has provided Mr. Nelson with discovery pursuant to

Rule 16 of the Federal Rules of Criminal Procedure on October 30 and November 4, 2020. Counsel

received approximately 800 pages of discovery and 5 videos and 6 audios to date. While paper

discovery has been sent to Mr. Nelson, Mr. Nelson has yet to review the many videos that were

disclosed as part of discovery. Counsel and defendant will not be prepared to go to trial before Mr.

Nelson has the opportunity to review the videos disclosed.
               Case 1:20-cr-01864-JAP Document 25 Filed 11/13/20 Page 2 of 4



          4.      Defense investigation into this incident is incomplete. Defense counsel will require

additional time to conduct a complete and thorough investigation into this matter.

          5.      By prior order of this court, the trial is set for December 2, 2020. [Doc. 21] The

Court entered this order on October 22, 2020. Id.

          6.      Mr. Nelson has recently contracted COVID-19 while at Cibola County Correctional

Center.

          7.      The Federal Rules of Criminal Procedure and the Speedy Trial Act contemplate the

use of pretrial resources in an effort to settle cases without a trial. See Rule 11(c), Federal Rules of

Criminal Procedure and 18 U.S.C. § 3161(h)(a)(1)(G).

          8.      The constitution’s guarantee of effective assistance of counsel includes adequate time

to prepare for trial. Reversing the district court’s denial of a motion for continuance of trial, the

Eleventh Circuit spoke to this important principle:

                  While we appreciate the heavy case loads under which the district
                  courts are presently operating and understand their interest in
                  expediting trials, we feel compelled to caution against the potential
                  dangers of haste, and to reiterate that an insistence upon
                  expeditiousness in some cases renders the right to defend with counsel
                  an empty formality. In our system of justice, the Sixth Amendment's
                  guarantee to assistance of counsel is paramount, insuring the
                  fundamental human rights of life and liberty. The Sixth Amendment
                  stands as a constant admonition that if the constitutional safeguards it
                  provides be lost, justice will not still be done. Gideon v. Wainwright, 372
                  U.S. 335, 343, 83 S. Ct. 792, 796, 9 L. Ed. 2d 799 (1963) (citation and
                  quotations omitted).


          9.      Implicit in this right to counsel is the notion of adequate time for counsel to prepare

the defense. Disposition of a request for continuance is made in the discretion of the trial judge, the

exercise of which will ordinarily not be reviewed. But the denial of opportunity for appointed

counsel to confer, to consult with the accused and to prepare his defense, could convert the

appointment of counsel into a sham and nothing more than a formal compliance with the



                                                      2
           Case 1:20-cr-01864-JAP Document 25 Filed 11/13/20 Page 3 of 4



Constitution's requirement that an accused be given the assistance of counsel. The Constitution's

guarantee of assistance of counsel cannot be satisfied by mere formal appointment. Avery v.

Alabama, 308 U.S. 444, 446, 60 S. Ct. 321, 322, 84 L. Ed. 377 (1940) (footnotes omitted) (emphasis

added). This case presents an instance where a court, in its haste, denied compelling unopposed

motions for continuance and in so doing eviscerated one of the Sixth Amendment's essential

safeguards. As a result, justice has not been done.

        10.     United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995). Denial of adequate time

to receive and evaluate discovery, prepare the case, including the time to fully assess the information

provided by the government and by the defense’s own investigation in order to permit the

defendant an opportunity to make a fully informed decision about whether to enter a guilty plea or

take the case to trial; and requiring trial before the investigation is complete, before Mr. Nelson has

an opportunity to make fully informed decisions about whether or not to proceed to trial, would risk

a denial of Mr. Nelson’s rights to due process and effective assistance of counsel.

        11.     Effective assistance of counsel requires the evaluation and discussion of plea

possibilities. Missouri v. Frye, 566 U.S. 133 (2012). The defense is not yet in the position to evaluate

whether a plea is in Mr. Nelson's interest, nor to advise him on the merits of any plea which might

be extended in the future.

        12.     The requested continuance will not give rise to a Speedy Trial Act violation. The

additional time required by the continuance may properly be excluded under 18 U.S.C. § 3161(h)(7)

on the grounds that the ends of justice served by the continuance outweigh the best interest of the

public and the defendant in a speedy trial. In particular, failure to grant the continuance would

"deny counsel for the defendant [and] the attorney for the government the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence." 18 U.S.C. §

3161(h)(7)(B)(iv).



                                                    3
           Case 1:20-cr-01864-JAP Document 25 Filed 11/13/20 Page 4 of 4



        13.     To require this case to go to trial while plea negotiations are moving forward would

be a waste of judicial resources. Furthermore, to require this case to go to trial with a prospect of a

settlement to avoid trial, is contrary to the public interest and efficient closure of criminal cases.

Therefore, the granting of this motion to continue trial will result in a benefit to the defendant and

the public, which outweighs the defendant’s and the public’s interest in a speedy trial. Counsel has

discussed with his client his right to a speedy trial under 18 U.S.C. § 3161. Understanding this need,

Defendant has agreed to waive the right to a speedy trial under 18 U.S.C. § 3161 and requests the

Court grant a continuance of the trial setting. Failure to grant such a continuance would result in a

miscarriage of justice. See United States v. Toombs, 574 F.3d 1262, 1268 (10th Cir. 2009).

        14.     Assistant United States Attorney Paul Mysliwiec DOES NOT oppose this motion.

        WHEREFORE, Defendant respectfully requests that this Court continue the trial currently

set for December 2, 2020 and reset the trial for the Court’s March 2021 trial calendar.

        FURTHERMORE, Defendant respectfully request that all previously set deadlines in this

matter be adjusted to reflect the new trial date should the Court grant said request.


                                                          Respectfully submitted,

                                                          FEDERAL PUBLIC DEFENDER
                                                          111 Lomas NW, Suite 501
                                                          Albuquerque, NM 87102
                                                          (505) 346-2489
                                                          (505) 346-2494 Fax
                                                          devon_fooks@fd.org


                                                          /s/ filed electronically November 13, 2020
                                                          DEVON M. FOOKS, AFPD
                                                          Attorney for Mr. Robert Nelson




                                                     4
